FILED
                            NOT FOR PUBLICATION                              JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MOHAMMAD RAHIM BHOJANI,                          No. 07-72167

             Petitioner,                         Agency No. A98-527-745

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 12, 2010
                                Seattle, Washington

Before: KLEINFELD, TASHIMA, and TALLMAN, Circuit Judges.




       When the Board of Immigrations Appeals “conducts its own review of the

evidence and law rather than adopting the IJ’s decision, our review ‘is limited to

the BIA’s decision, except to the extent that the IJ’s opinion is expressly adopted.’”


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Shrestha v. Holder, No. 08-74751, 2010 WL 10982, at *2 (9th Cir. Jan 5, 2010)

(quoting Hosseini v. Gonzales, 471 F.3d 953, 957 (9th Cir. 2006)). The BIA

treated petitioner’s testimony as credible but affirmed the finding that he failed to

establish past persecution, and despite his subjective fear of harm, that he had not

established an objectively well-founded fear of future persecution. Likewise, the

BIA held that he had failed to establish a claim for withholding of removal or

Convention Against Torture protection.




      All these determinations were supported by substantial evidence on the

record as a whole. See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992) (defining

substantial evidence review for asylum claims); Kumar v. Gonzales, 444 F.3d
1043, 1049 (9th Cir. 2006) (applying the same standard to review of withholding

of removal and Convention Against Torture claims). All that petitioner claimed

was that while he was in Pakistan he was reprimanded by his father’s factory

manager for interrupting employees who were at their prayers. A reprimand for

claimed bad manners is not persecution or torture. Petitioner testified to no harms

he suffered. The record supported the BIA’s conclusion that, whatever danger

there might be to petitioner or his family if they tried to take their factory back

from the employees who extorted it from them, there was no evidence that


                                           2
potential harm could not be avoided by relocating within Pakistan and there was no

evidence of collusion by the government in the extortion or that the authorities in

Pakistan would fail to protect petitioner.




      The Board of Immigration Appeals holding that Bhojani is not eligible for

asylum, withholding of removal, or protection under the Convention Against

Torture, is therefore supported by substantial evidence.




      The petition for review is DENIED.




                                             3